7


                    In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-82-00006-CR



          BILLY RAY WALLACE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                 Delta County, Texas
                 Trial Court No. 5750




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
       As part of the appellate record in this matter, original exhibits were transferred to this

Court for our use when the appeal was before us—a set of color slides labeled State’s Exhibits

101–152, 154, 156, 158, 162, 163, 165, 167, 170, 171, and 173. It appears to this Court that the

proper repository for these exhibits should be the District Clerk’s office of Delta County.

Accordingly, we order the Clerk of this Court to transfer the original exhibits in this appeal into

the keeping of the District Clerk of Delta County by mailing the exhibits to the district clerk via

certified mail, return receipt requested.

       We further order the District Clerk of Delta County, on receipt of said exhibits, to sign

and return to this Court the enclosed receipt for said exhibits.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: February 21, 2013




                                                  2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Jane Jones, District Clerk of Delta County, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of Billy Ray Wallace v. The State of Texas, appellate cause number 06-82-00006-CR;

trial court cause number 5750: a set of color slides labeled State’s Exhibits 101–152, 154, 156,

158, 162, 163, 165, 167, 170, 171, and 173.




                                                    ___________________________________
                                                    Jane Jones
                                                    District Clerk, Delta County


Date: __________________




                                               3